 

Exhibit 10.4

 

STOCK PLEDGE AGREEMENT

 

STOCK PLEDGE AGREEMENT (“Agreement”) entered into as of the 28th day of
October 2005 by and among Triity Financing investments Corporation (the “Secured
Party”), and those persons identified on the signature page hereof (each a
“Pledgor”).

 

RECITALS

 

A.                                   Pledgors have financial and other interests
in Power 3 Medical Products, Inc., a New York corporation (the “Company”), and
have agreed to pledge certain shares of the Company as security for: (i) the
payment and performance by the Company of its obligations under its Promissory
note of even date herewith in an aggregate face amount of $150,000 and 00/100
Dollars ($150,000.00) payable to the Secured Party (the “Note”)and (ii) the
performance by Pledgor of its  Guaranty delivered to Secured Party of even date
herewith.   Capitalized terms in this Agreement which are not identified herein
will have the meanings given such terms in the Note.

 

B.                                     The Secured Party is willing to accept
the Note from the Company only upon receiving Pledgors’ Guaranty and the pledge
of certain stock as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                       Grant of Security Interest.  As
security for the prompt and complete payment and performance (whether at the
stated maturity, by acceleration or otherwise) of all of the Company’s
obligations under the Note (the “Secured obligations”), Pledgors hereby pledge
to the Secured Party as collateral security the securities initially  set forth
on the attached Schedule 1 of this Agreement (the “Pledged Shares”).  Unless
otherwise set forth on Schedule 1 of this Agreement, each Pledgor is the
beneficial and record owner of the Pledged Shares set forth opposite such
Pledgor’s name on such Schedule.  Such Pledged Shares, together with any
additions, replacements, accessions substitutes therefor, or proceeds thereof,
are hereinafter referred to collectively as the “Collateral.”

 

2.                                       Perfection of Security Interests.  (a) 
Upon execution of this Agreement by each Pledgor, such Pledgor shall deliver the
Pledge Shares, together with Stock Powers (with Medallion Guarantees annexed).

 

(b)                                 The Company and each Pledgor will, at its
expense, cause to be searched the public records with respect to the Collateral
and will execute, deliver, file and record (in such manner and form as each
Secured Party may require), or permit each Secured Party to file and record, as
its attorney in fact, any financing statements, any carbon, photographic or
other reproduction of a financing statement or this Agreement (which shall be
sufficient as a financing statement hereunder), any specific assignments or
other paper that may be reasonably necessary or desirable, or that such Secured 
Party may request, in order to create, preserve, perfect or validate any
Security Interest or to enable such Secured Party to exercise and enforce its
rights hereunder with respect to any of the Collateral.  The Company and each of
the Pledgors hereby appoints each Secured Party as the Company’s or such
Pledgor’s attorney-in-fact  to execute in the name and behalf of the Company or
such Pledgor, as the case may be, such additional financing statements as such
Secured Party may request.

 

3.                                       Assignment.  In connection with the
transfer of the Note in accordance with its terms, a Secured Party may assign or
transfer the whole or any part of its security interest granted hereunder, and
may transfer as collateral security the whole or any part of Secured Party’s
security interest in the Collateral.  Any transferee of the Collateral shall be
vested with all of the rights and powers of Secured Party hereunder with respect
to the Collateral. 

 

4.                                       Pledgors’ Warranty.  (A) Title.  Each
Pledgor represents and warrants hereby to the Secured Party as follows with
respect to the Pledged Shares set forth opposite such Pledgor’s name on
Schedule 2 to this Agreement:

 

(i)                                     that the Collateral is free and clear of
any encumbrances of every nature whatsoever, and such Pledgor is the sole owner
of the Pledged Shares;

 

--------------------------------------------------------------------------------


 

(ii)                                  Such Pledgor agrees not to grant or
create, any security interest, claim, lien, pledge or other encumbrance with
respect to such Collateral or attempt to sell, transfer or otherwise dispose of
the Collateral, until the Secured Obligations have been paid in full or this
Agreement terminates; and

 

(iii)                               this Agreement constitutes a legal, valid
and binding obligation of such Pledgor enforceable in accordance with its terms
(except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, and similar laws, now or
hereafter in effect),

 

B.                                     Other:               (i) Pledgor has made
necessary inquiries of the Company and believes that the Company fully intends
to fulfill and has the capability of fulfilling the Secured Obligations to be
performed by the Company in accordance with the terms of the Notes.

 

(ii)                                  The Pledgors are not (and none of them is)
acting, and have not (and none of them has) agreed to act, in any plan to sell
or dispose of any Shares in a manner intended to circumvent the registration
requirements of the Securities Act of 1933, as amended, or any applicable state
law.

 

(iii)                               Pledgor has been advised by counsel of the
elements of a bona-fide pledge for purposes of Rule 144(d)(3)(iv) under the
Securities Act of 1933, as amended, including the relevant SEC interpretations
and affirm the pledge of shares by each of the undersigned pursuant to this
Pledge Agreement will constitute a bona-fide pledge of such shares for purposes
of such Rule.

 

(iv)                              Pledgors hereby unconditionally personally
guarantees to the Secured Party the timely and full fulfillment of the Secured
Obligations of the Company.

 

6.                                       Collection of Dividends and Interest. 
During the term of this Agreement for so long as any amounts remain outstanding
under the Note, all dividends, distributions, interest payments, and other
amounts that may be, or may become, due on any of the Collateral, shall be paid
to the Secured Party as a payment or prepayment, as the case may be, of amounts
due under the Note. 

 

7.                                       Voting Rights.  During the term of this
Agreement and until such time as this Agreement has terminated or Secured Party
has exercised its rights under this Agreement to foreclose its security interest
in the Collateral, Pledgors shall have the right to exercise any voting rights
evidenced by, or relating to, the Collateral.

 

8.                                       Warrants and Options.  In the event
that, during the term of this Agreement, subscription, spin-off, warrants,
dividends, or any other rights or option shall be issued in connection with  the
Collateral, such warrants, dividends, rights and options shall be immediately
delivered to Secured Party to be held under the terms hereof in the same manner
as the Collateral.

 

9.                                       Preservation of the Value of the
Collateral.  Pledgors shall pay all taxes, charges, and assessments against the
Collateral and do all acts necessary to preserve and maintain the value thereof.

 

10.                                 Secured Party as Pledgor’s Attorney-in-Fact.

 

(a)                                  Pledgor hereby irrevocably appoints Secured
Party as Pledgor’s attorney-in-fact, with full authority in the place and stead
of Pledgor and in the name of Pledgor, Secured Party or otherwise, from time to
time at Secured Party’s discretion, to take any action and to execute any
instrument that Secured Party may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including: (i) upon the occurrence
and during the continuance of an Event of Default, to receive, indorse, and
collect all instruments made payable to Pledgor representing any dividend,
interest payment or other distribution in respect of the Collateral or any part
thereof to the extent permitted hereunder and to give full discharge for the
same and to execute and file governmental notifications and reporting forms;
(ii) to arrange for the transfer of the Collateral on the books of any of the
Company or any other Person to the name of Secured Party or to the name of
Secured Party’s nominee.

 

(b)                                 In addition to the designation of Secured
Party as Pledgor’s attorney-in-fact in subsection (a), Pledgor hereby
irrevocably appoints Secured Party as Pledgor’s agent and attorney-in-fact to
make, execute and deliver any and all documents and writings which may be
necessary or appropriate for approval of, or be required by, any regulatory
authority located in any city, county, state or country where Pledgor or any of
the Company engage in business, in order to transfer or to more effectively
transfer any of the Pledged Interests or otherwise enforce Secured Party’s
rights hereunder.

 

--------------------------------------------------------------------------------


 

11.                                 Remedies upon Default.

 

Upon the occurrence and during the continuance of an Event of Default under the
Note and/or the Guaranty “Event of Default”):

 

(a)                                  Secured Party may exercise in respect of
the Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the Uniform Commercial Code (the “Code”, irrespective of whether
the Code applies to the affected items of Collateral), and Secured Party may
also without notice (except as specified below) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of Secured Party’s offices or elsewhere, for cash, on
credit or for future delivery, at such time or times and at such price or prices
and upon such other terms as Secured Party may deem commercially reasonable,
irrespective of the impact of any such sales on the market price of the
Collateral. To the maximum extent permitted by applicable law, Secured Party may
be the purchaser of any or all of the Collateral at any such sale and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply all or any part of the Secured Obligations as a credit on
account of the purchase price of any Collateral payable at such sale. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Pledgor, and Pledgor hereby waives (to the extent
permitted by law) all rights of redemption, stay, or appraisal that it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten (10) calendar days notice to Pledgor of
the time and place of any public sale or the time after which a private sale is
to be made shall constitute reasonable notification. Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Secured Party may adjourn any public or private sale from tme to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. To the maximum extent permitted by law, Pledgor hereby waives any
claims against Secured Party arising because the price at which any Collateral
may have been sold at such a private sale was less than the price that might
have been obtained at a public sale, even if Secured Party accepts the first
offer received and does not offer such Collateral to more than one offeree.

 

(b)                                 Pledgor hereby agrees that any sale or other
disposition of the Collateral conducted in conformity with reasonable commercial
practices of banks, insurance companies, or other financial institutions in the
city and state where Secured Party is located in disposing of property similar
to the Collateral shall be deemed to be commercially reasonable.

 

(c)                                  Pledgor hereby acknowledges that the sale
by Secured Party of any Collateral pursuant to the terms hereof in compliance
with the Securities Act of 1933 as now in effect or as hereafter amended, or any
similar statute hereafter adopted with similar purpose or effect (the
“Securities Act”), as well as applicable “Blue Sky” or other state securities
laws, may require strict limitations as to the manner in which Secured Party or
any subsequent transferee of the Collateral may dispose thereof. Pledgor
acknowledges and agrees that in order to protect Secured Party’s interest it may
be necessary to sell the Collateral at a price less than the maximum price
attainable if a sale were delayed or were made in another manner, such as a
public offering under the Securities Act. Pledgor has no objection to sale in
such a manner and agrees that Secured Party shall have no obligation to obtain
the maximum possible price for the Collateral. Without limiting the generality
of the foregoing, Pledgor agrees that, upon the occurrence and during the
continuation of an Event of Default, Secured Party may, subject to applicable
law, from time to time attempt to sell all or any part of the Collateral by a
private placement, restricting the bidders and prospective purchasers to those
who will represent and agree that they are purchasing for investment only and
not for distribution. In so doing, Secured Party may solicit offers to buy the
Collateral or any part thereof for cash, from a limited number of investors
reasonably believed by Secured Party to be institutional investors or other
accredited investors who might be interested in purchasing the Collateral. If
Secured Party shall solicit such offers, then the acceptance by Secured Party of
one of the offers shall be deemed to be a commercially reasonable method of
disposition of the Collateral.

 

(d)                                 If Secured Party shall determine to exercise
its right to sell all or any portion of the Collateral pursuant to this Section,
Pledgor agrees that, upon request of Secured Party, Pledgor will, at its own
expense:

 

(i)                                     execute and deliver, or cause the
officers and directors of the Company to execute and deliver, to any person,
entity or governmental authority as Secured Party may choose, any and all
documents and writings which, in Secured Party’s reasonable judgment, may be
necessary or appropriate for approval, or be required by, any regulatory
authority located in any city, county, state or country where Pledgor or the
Company engage in business, in order to transfer or to more effectively transfer
the Pledged Interests or otherwise enforce

 

--------------------------------------------------------------------------------


 

Secured Party’s rights hereunder; and

 

(ii)                                  do or cause to be done all such other acts
and things as may be necessary to make such sale of the Collateral or any part
thereof valid and binding and in compliance with applicable law; and

 

(iii)                               cause the Company  to timely file all
periodic reports required to be filed by the Company  under the Securities
Exchange Act of 1934.

 

12.                                 (a)Term of Agreement.  This Agreement shall
continue in full force and effect until the indefeasible payment in full of the
Note.  Upon the indefeasible payment in full of the Note is paid in full, the
security interests in the relevant Collateral shall be deemed released, and any
portion of the Collateral not transferred to or sold by any one or more Secured
Parties shall be returned to the Pledgor (and for such purpose, delivery to
Darrin Ocasio, Esq., of Sichenzia Ross Friedman Ference LLP of New York, NY
shall deemed to comply with such return requirement).  Upon termination of this
Pledge Agreement, the relevant Collateral shall be returned within five
(5) Trading Days to Debtor or to the Pledgor, as contemplated above.

 

(b) Application of Proceeds.  Upon the occurrence and during the continuance of
an Event of Default, any cash held by Secured Party as Collateral and all cash
Proceeds received by Secured Party in respect of any sale of, collection from,
or other realization upon all or any part of the Collateral pursuant to the
exercise by Secured Party of its remedies as a secured creditor as provided in
Section 9 shall be applied from time to time by the Secured Part as provided in
the Note.

 

13.                                 Duties of Secured Party.

 

The powers conferred on Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose on it any duty to exercise such
powers. Except as provided in Section 9-207 of the Code, Secured Party shall
have no duty with respect to the Collateral or any responsibility for taking any
necessary steps to preserve rights against any Persons with respect to any
Collateral.

 

14.                                 Amendments; etc.

 

No amendment or waiver of any provision of this Agreement nor consent to any
departure by Pledgor herefrom shall in any event be effective unless the same
shall be in writing and signed by Secured Party, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of Secured Party to exercise, and no
delay in exercising any right under this Agreement, any other Credit Document,
or otherwise with respect to any of the Secured Obligations, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Agreement, any other Credit Document, or otherwise with respect to any of the
Secured Obligations preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided for in this Agreement or
otherwise with respect to any of the Secured Obligations are cumulative and not
exclusive of any remedies provided by law.

 

15.                                 Notices.

 

Unless otherwise specifically provided herein, all notices shall be in writing
addressed to the respective party as set forth below: and may be personally
served, faxed, telecopied or sent by overnight courier service or United States
mail:

 

If to Pledgors:

 

Steven B. Rash

Ira Goldknopf

c/o Power3 Medical Products, Inc.

3400 Research Forest Drive

The Woodlands, Texas 77381

Fax No.: 281-466-1481

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Sichenzia Ross Friedman Ference LLP

1065 Avenue of the Americas

New York, NY 10018

Fax No.: 212-930-9725

Attn:                    Darrin M. Ocasio, Esq.

 

If to Secured Party:

 

Trinity Financing Investments Corporation

420 East 55th Street

New York, New York 10022

Fax No.: 212 755 9309

Attn: Trinity Bul

 

with a copy to:

 

Eaton & Van Winkle

3 Park Avenue

New York, New York 10016

Fax. No. 212 779 9928

Attn: Vincent J. McGill, Esq.

 

Any notice given pursuant to this section shall be deemed to have been given:
(a) if delivered in person, when delivered; (b) if delivered by fax, on the date
of transmission if transmitted on a Business Day before 4:00 p.m. at the place
of receipt or, if not, on the next succeeding Business Day; (c) if delivered by
overnight courier, two (2) days after delivery to such courier properly
addressed; or (d) if by United States mail, four (4) Business Days after
depositing in the United States mail, with postage prepaid and properly
addressed. Any party hereto may change the address or fax number at which it is
to receive notices hereunder by notice to the other party in writing in the
foregoing manner.

 

16.                                 Continuing Security Interest.

 

This Agreement shall create a continuing security interest in the Collateral and
shall: (a) remain in full force and effect until the indefeasible payment in
full of the Secured Obligations; (b) be binding upon Pledgor and its successors
and assigns; and (c) inure to the benefit of Secured Party and its successors,
transferees, and assigns. Upon the indefeasible payment in full of the Secured
Obligations; the security interests granted herein shall automatically terminate
and all rights to the Collateral shall revert to Pledgor. Upon any such
termination, Secured Party will, at Pledgor’s expense, execute and deliver to
Pledgor such documents as Pledgor shall reasonably request to evidence such
termination. Such documents shall be prepared by Pledgor and shall be in form
and substance reasonably satisfactory to Secured Party.

 

17.                                 Security Interest Absolute.

 

To the maximum extent permitted by law, all rights of Secured Party, all
security interests hereunder, and all obligations of Pledgor hereunder, shall be
absolute and unconditional irrespective of:

 

(a)                                  any lack of validity or enforceability of
any of the Secured Obligations or any other agreement or instrument relating
thereto;

 

(b)                                 any change in the time, manner, or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from any of the
terms of the Note, or any other agreement or instrument relating thereto;

 

(c)                                  any exchange, release, or non-perfection of
any other collateral, or any release or amendment or waiver of or consent to
departure from any guaranty for all or any of the Secured Obligations; or

 

(d)                                 any other circumstances that might otherwise
constitute a defense available to, or a discharge of, Pledgor.

 

--------------------------------------------------------------------------------


 

18.                                 Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.

 

19.                                 Severability.

 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

20.                                 Counterparts; Telefacsimile Execution.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, or binding effect
hereof.

 

21.                                 Additional provisions.

 

(a)                                  THE VALIDITY OF THIS AGREEMENT, ITS
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES
HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CHOICE OF LAW
PRINCIPLES THEREOF). THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING
IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK OR, AT
THE SOLE OPTION OF SECURED PARTY, IN ANY OTHER COURT IN WHICH SECURED PARTY
SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY. THE PLEDGOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT HE MAY HAVE TO ASSERT THE DOCTRINE OF
FORUM NON CONVENIENS OR SIMILAR DOCTRINE OR TO OBJECT TO VENUE WITH RESPECT TO
ANY PROCEEDING BROUGHT IN ACCORDANCE WITH THIS SECTION AND STIPULATES THAT THE
STATE AND FEDERAL COURTS LOCATED IN THE CITY AND COUNTY OF NEW YORK SHALL HAVE
IN PERSONAM JURISDICTION AND VENUE OVER HIM FOR THE PURPOSE OF LITIGATING ANY
DISPUTE, CONTROVERSY OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

(b)                                 PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT, OR OTHER PROCESS ISSUED IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO PLEDGOR  AT HIS ADDRESS PROVIDED HEREIN.

 

(c)                                  NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO AFFECT THE RIGHT OF SECURED PARTY TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY SECURED PARTY
OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION
UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR
JURISDICTION.

 

(d)                                 PLEDGOR SHALL REIMBURSE SECURED PARTY FOR
ALL REASONABLE COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION REASONABLE
ATTORNEYS’ FEES AND COSTS, INCURRED IN CONNECTION WITH (I) DRAFTING,
NEGOTIATING, EXECUTING AND DELIVERING ANY AMENDMENT, MODIFICATION OR WAIVER OF,
OR CONSENT WITH RESPECT TO, ANY MATTER ELATING TO THE RIGHTS OF SECURED PARTY
HEREUNDER AND (II) ENFORCING ANY PROVISIONS OF THIS AGREEMENT AND/OR REALIZING
UPON ANY COLLATERAL.

 

--------------------------------------------------------------------------------


 

The rights and remedies herein reserved to any party shall be cumulative and in
addition to any other or further rights and remedies available at law or in
equity. Any waiver by the Pledgor or the Secured Party of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement.  The failure of the Secured Party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  Any waiver
must be in writing.

 

PLEDGOR HEREBY WAIVES HIS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT. THE PLEDGOR REPRESENTS THAT HE HAS
REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Successors and Assigns. All of the terms and provisions of this Agreement shall
be binding upon and inure to the benefits of the parties hereto and their
respective successors, heirs and permitted assigns.

 

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
duly executed and delivered by their officers thereunto duly authorized as of
the date first written above.

 

 

 

STEVEN B. RASH

 

 

 

 

 

By:

 

 

 

 

 

 

 

IRA GOLDKNOPF

 

 

 

 

 

By:

 

 

 

 

 

TRINITY FINANCING INVESTMENTS CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Pledged Interests: 2,000,000 shares of common stock of Power3 Medical
Products, Inc.

 

Name of Issuer: Power3 Medical Products, Inc

 

Jurisdiction of Organization: New York

 

Type of Interest: Share of common stock

 

Number of Shares/Units (if applicable):  1,000,000

 

Certificate Number(s) (if any) 10345      Percentage of Outstanding Interests in
Issuer: approximately

 

Additional Collateral as  Set forth in Section 1.

 

 

Schedule 2

 

Pledgor Information:

 

For Pledgor That Is a Registered Organization

 

Jurisdiction of Organization:

 

Type of Organization:

 

Organizational ID Number (if any):

 

For Pledgor That Is An Individual:    Steven B. Rash

 

Address of Principal Residence:     See Notice section

 

For Pledgor That Is Neither a Registered Organization nor an Individual:

 

Type of Organization:

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Pledged Interests: 2,000,000 shares of common stock of Power3 Medical
Products, Inc.

 

Name of Issuer: Power3 Medical Products, Inc

 

Jurisdiction of Organization: New York

 

Type of Interest: Share of common stock

 

Number of Shares/Units (if applicable):  1,000,000

 

Certificate Number(s) (if any) 15008      Percentage of Outstanding Interests in
Issuer: approximately

 

Additional Collateral as  Set forth in Section 1.

 

 

Schedule 2

 

Pledgor Information:

 

For Pledgor That Is a Registered Organization

Jurisdiction of Organization:

 

Type of Organization:

 

Organizational ID Number (if any):

 

For Pledgor That Is An Individual:    Ira Goldknopf

 

Address of Principal Residence:     See Notice section

 

For Pledgor That Is Neither a Registered Organization nor an Individual:

 

Type of Organization:

 

--------------------------------------------------------------------------------